DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 recites the limitation "the frame" in claim 4, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



	It is suggested that “the frame” should be “the frame element”.
Claim 8 recites the limitation "the frame" in claim 8, line 4.  There is insufficient antecedent basis for this limitation in the claim.
	It is suggested that “the frame” should be “the frame element”.
Claims 9-12 recite the limitation "the base element" in claim 9, line 3; claim 10, line 2; claim 11, line 1; and claim 12, line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested that “the base element” should be “the malleable base element”.
Claim 12 recites the limitation "the housing" in claim 12, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested that “the housing” should be “a housing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Philip et al. (US 2018/0320859 A1).
Regarding claim 1, Philip et al. (figures 1 and 2) discloses a portable device (a cell phone and case 10) comprising: a housing (10); a frame element (shell 12 having a back or base panel 14 and at least one peripheral sidewall or frame 16; paragraph [0027]) disposed on the housing; the frame 
Regarding claim 2, Philip et al. disclose wherein the base element (14) is malleable (polycarbonate or other hard plastic, metal, composite, polymeric, or ceramic; paragraph [0027]).
Regarding claim 3, Philip et al. disclose wherein the base element has a bottom surface facing the housing (the transparent back cover 14 has an inner surface that receives the housing; paragraph [0027]), the phosphorescent layer being formed on the bottom surface (the luminescent elements 30 are attached to the back panel 14; paragraph [0030]); and the bottom surface being concave (paragraphs [0030]-[0031]).
Regarding claim 7, Philip et al. discloses wherein the portable device is a cellular phone (cell phone, paragraph [0027]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwa et al. (KR10-2006-0115681A - English Machine Translation).
Regarding claim 1, Hwa et al. (figures 1 and 3) disclose a portable device comprising: a housing (a cellular phone having a housing; abstract and figure 1); a frame element disposed on the housing (a .

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhen (CN204069061U -  English Machine Translation).
Regarding claim 1, Zhen discloses a portable device comprising: a housing (a mobile phone with a housing; paragraph [0006]); a frame element disposed on the housing (a transparent mobile phone protective sleeve disposed on the housing; abstract); the frame element including a base element formed from a transparent material (the transparent mobile phone protective sleeve having a transparent cover 1 formed of a transparent material; paragraph [0006]), and a phosphorescent layer disposed on the base elements  as to be visible therethrough (a luminous silicone sleeve 2, made of phosphor materials and glowing in the dark, embedded on the transparent cover 1 so as to be visible therethrough; paragraphs [0006]&[0007], figure2), the phosphorescent layer being disposed between the base element  and the housing (the luminous silicone sleeve 2 being disposed between the transparent cover 1 and the housing of the mobile phone; paragraph [0006]).
Regarding claim 2, Zhen discloses wherein the base element is malleable (the transparent cover 1 is made of polytetraftuoroethylene; paragraph [0008]).
Regarding claim 3, Zhen discloses wherein the base element has a bottom surface facing the housing (the transparent cover 1 has an inner surface that receives the housing; paragraph [0006]), the 
Regarding claim 7, Zhen discloses wherein the portable device is a cellular phone (the mobile phone; paragraph [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhen in view of Rothbaum et al. (US 2011/0192857 A1).
Regarding claim 4, Zhen discloses the portable device of claim 1 above. Zhen do not specifically disclose a wire disposed along a length of the frame element. However, Rothbaum et al. disclose a wire disposed along a length of the frame element (a wire disposed a long a length of a flexible member 6304; paragraph [0268]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame element of the portable device of
Zhen to provide a wire disposed along a length of the frame element, as taught by Rothbaum et al. in order to provide the advantages of a readily adjustable and simply designed means of retaining an appropriate shape.
Regarding claim 5, Zhen and Rothbaum et al. disclose the portable device of claim 4. In addition, Rothbaum et al. disclose wherein the wire is sufficiently malleable to be bent under manual pressure, 
6306; paragraph [0268]). 
	Regarding claim 6, Zhen and Rothbaum et al. disclose the portable device of claim 4. In addition, Rothbaum et al. disclose wherein the wire is affixed to one of the base element and the phosphorescent layer (the wire is affixed to a mounting base 6306; paragraph [0269]). 
	Regarding claim 8, Zhen discloses the portable device of claim 1 above. In addition, 
Zhen further discloses wherein the base element has a bottom surface facing the housing (the transparent cover 1 has an inner surface that receives the housing; paragraph [0006]), the phosphorescent layer being formed on the bottom surface (the luminous silicone sleeve 2 being embedded in the inner surface; paragraph [0006]); and the bottom surface being concave (the inner surface is a cavity; paragraph [0006]); the base element being malleable (the transparent cover 1 being made of polytetraftuoroethylene; paragraph [0008]). Zhen fails to disclose a wire disposed along a length of the frame element; the wire being sufficiently malleable to be bent under manual pressure, but not bent by a restorative elastic force of the base element. However, Rothbaum et al. disclose a wire disposed along a length of the frame element (a wire disposed along a length of a flexible member 6304; paragraph [0268]); the wire being sufficiently malleable to be bent under manual pressure, but not bent by a restorative elastic force of the base element (the wire is bent into a position by a user (manual pressure), but otherwise retains a shape; paragraph [0268]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame element of Zhen to provide a wire disposed along a length of the frame element; the wire being sufficiently malleable to be bent under manual pressure, but not bent by a restorative elastic force of the base element, as taught by Rothbaum et al. in order to provide the advantages of a readily adjustable and simply designed means of retaining an appropriate shape.

Regarding claim 10, Zhen and Rothbaum et al. disclose the frame element of claim 9 above wherein the wire is sufficiently malleable to be bent under manual pressure, but not bent by a restorative elastic force of the base element (the wire is bent into a position by a user (manual pressure), but otherwise retains a shape while not bending in response to a mounting base 6306; paragraph [0268]). 
	Regarding claim 11, Zhen and Rothbaum et al. disclose the frame element of claim 10 above. In addition, Rothbaum et al. disclose wherein the wire is affixed to one of the base element and the phosphorescent layer (the wire is affixed to a mounting base 6306; paragraph [0269]). 
	Regarding claim 12, Zhen and Rothbaum disclose the frame element of claim 9 above. In addition, Zhen further discloses wherein the malleable base element has a bottom surface facing a housing (the transparent cover 1 has an inner surface that receives a mobile phone (housing); paragraph [0006]), the phosphorescent layer being formed on the bottom surface (the luminous silicone sleeve 2 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cramer (US 9,467,190) discloses a protective covering configured for use with a mobile electronics device, including a front wall and a plurality of side walls defining a primary cavity, a back wall is disposed within the primary cavity separating the primary cavity into a protective covering electronics housing cavity and a mobile electronic device housing cavity
Jarvis et al. (US 9,472,917) teach internal components arrangement within a housing of a portable computing device.
Seo et al. (US 9,578,759) disclose an electronic device includes a front glass cover forming a front face of the electronic device, a rear glass cover forming a rear face of the electronic device.
Williams (US 9,992,884) teaches a case for a portable electronic device includes a substantially hollow housing formed of a first section and a second section.
Mody (US 10,708,403) discloses an electronic device case with a transparent or translucent back panel, the case comprises a frame, configured to surround the outer periphery of the electronic device, coupled to a back panel, configured to cover the back of the electronic device. 
Huskinson (US 2007/0184781) teaches a protective cover for a portable electronic device, wherein reflective or glow-in-the-dark materials can facilitate use of a protective cover assembly as a reflector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645